Citation Nr: 1115594	
Decision Date: 04/21/11    Archive Date: 05/04/11

DOCKET NO.  07-30 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for a chronic pain disorder.

3.  Entitlement to service connection for degenerative disc disease of the spine.  

4.  Entitlement to service connection for inflammatory arthritis of the right knee, originally claimed as painful swelling of the right knee.  

5.  Entitlement to service connection for inflammatory arthritis of the left knee, originally claimed as painful swelling of the left knee.

6.  Entitlement to service connection for edema of the ankles and legs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1967 to June 1968.  

This appeal comes to the Board of Veterans' Appeals (Board) from a May 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claims for service connection for fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs. 

After the agency of original jurisdiction (AOJ) issued the September 2007 statement of the case (SOC), the AOJ obtained further VA medical treatment records.  The AOJ did not issue a supplemental statement of the case (SSOC) after receipt of this evidence.  See 38 C.F.R. §§ 19.31(b), 19.37(a) (2010).  However, the new evidence simply shows ongoing treatment for the Veteran's previously diagnosed disorders, with no additional evidence of a connection between the Veteran's currently diagnosed disorders and her military service, and was not pertinent.  Therefore, the AOJ correctly concluded that a SSOC was not necessary without additional pertinent evidence.  See the April 2008 AOJ Memorandum.  Furthermore, the Veteran's claims are being remanded for additional development, such that the evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's claims.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In her September 2007 substantive appeal (VA Form 9), the Veteran requested a hearing before a Veterans Law Judge at the RO.  Such a hearing was scheduled for July 2009, and the Veteran was so notified in May 2009.  However, in July 2009, the Board received a statement indicating that the Veteran wished to withdraw her request for a Board hearing.  Accordingly, the Board may proceed with adjudication of the Veteran's appeal.  38 C.F.R. § 20.704(d).

The issues of service connection for fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs REMANDED to the agency of original jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.


REMAND

The Board concludes that the Veteran's claims for service connection for fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs must be remanded for a VA medical examination and opinions.  

First, the AOJ must undertake further efforts to obtain possible missing service treatment records (STRs).  In this case, the AOJ attempted to obtain the Veteran's STRs from the National Personnel Records Center (NPRC), and received a negative response in March 2006.  However, the Veteran has indicated that these records may be held by an alternative source, specifically, the Veteran has indicated that these records may be held by the Marine Corps Recruiting Depot.  See the Veteran's March 2006 statement.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  As such, a further search is necessary to follow up on the Veteran's suggestion to contact the service department and the "recruit depot" for any relevant STRs which may be available.  

Second, the AOJ submitted a request for the Veteran's VA medical treatment records from the Chicago VA Medical Center (VAMC) dating from 1972 to 1985; however no response was received.  Furthermore, the Veteran's VA treatment records on file only date to April 2008.  These records should be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§  3.159(c)(2), (c)(3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (the VA is charged with constructive, if not actual, knowledge of evidence generated by the VA).

Second, the Veteran should be provided with a VA medical examination and opinion regarding her claims.  In this regard, the Veteran has argued that she was treated for various pain symptoms which began during her period of basic training, that she was hospitalized at Beaufort Naval Hospital for a period of about a month and the pain symptoms receded and she was returned to duty at that time.  She has indicated that these conditions were not properly diagnosed during her service, and so her treating physicians suspected that her problem was perhaps psychosomatic, or a way to avoid duty.  However, she has argued that the condition had only receded due to the rest from strenuous duty, but that she continued to experience relevant symptoms, and eventually worsened to disabling degree.  See the Veteran's September 2007 VA Form 9; see also the Veteran's February 1994 and September 2005 claims, December 1994 and March 2006 statements, and February 2007 NOD.  

To some extent, the Veteran's claims are supported by the STRs from Beaufort Naval Hospital, which show in-patient treatment for pain disorders from May to June 1967.  She was ultimately diagnosed with abdominal pain of undetermined etiology and returned to duty.  Subsequently, her VA medical treatment records show that she was diagnosed with, and began treatment for, a disorder initially identified as rheumatoid arthritis around 1981.  A February 1994 VA medical treatment record from one of the Veteran's treating VA physicians, provided a review of the Veteran's history of treatment and indicated that the physicians had had difficulty diagnosing her disorder and noted that the "symptoms were out of proportion to the physical findings."  The Veteran's treating physician concluded that the Veteran was probably experiencing fibromyalgia, as well as degenerative arthritis of the spine and possible inflammatory arthritis of the knees, and synovitis.  The AOJ also obtained Social Security Administration records, which, relying primarily on VA medical treatment records, found that she was disabled due to degenerative arthritis.  Finally, the AOJ has obtained the Veteran's current VA medical treatment records that show ongoing treatment for these disorders.

The standard for requiring a VA medical examination is "an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the appellant's service or with another service-connected disability."  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As such, the standard for such an examination is quite low.  

The Veteran has argued that at the time of a March 1994 VA examination, the examiner had failed to address the substantial VA medical treatment records at the time, in particular the February 1994 record provided by her treating VA physician.  See the Veteran's December 1994 statement.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The March 1994 VA medical examination does not show evidence of any review of the Veteran's relevant VA medical treatment records or STRs, nor did the examiner provide a review of the claims currently on appeal.  Furthermore, there appears to have been substantial difficulty adequately diagnosing the Veteran's disorder, shown by the range of disorders diagnosed, and the apparent disagreement between different physicians.  Therefore, a remand is necessary for a VA medical examination and opinion, by an appropriate specialist or specialists to adequately address the complete evidence regarding her claims of service connection fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs.

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran's service department, the Marine Corps, or other appropriate records custodian as identified by the Veteran in her March 2006 statement, and attempt to obtain the Veteran's complete service treatment records (STRs).  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.

2.	Follow up on the March 2007 request for all relevant VA medical treatment records dating from 1972 to 1985 from the Chicago VA Medical Center.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.

	Also, obtain all VA medical treatment records relevant to her claims for fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs, dating from April 2008, as this is the most recent VA treatment record associated with the claims file.  If these records are unavailable, do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required and must be associated with the claims file.  

3.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA medical examination, by an appropriate specialist or specialists as necessary, to determine the nature and etiology of the fibromyalgia, chronic pain, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs disorders that she may currently be experiencing.  The Veteran is hereby advised that failure to report for her scheduled VA examination, without good cause, may have adverse consequences to her claim.

	The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent history.  The examiner must make clear in the report that such a review was accomplished.  The examination must include any testing necessary and the specific results of any testing should be set forth in the examination report.  Based on examination and comprehensive review of the claims file, the examiner should address the following issues:

A)	Provide a comprehensive history and diagnoses of the Veteran's current disorders.  Insofar as it is possible, the examiner should specify each disorder or disorders that the Veteran is experiencing, as encompassed by her claims and medical treatment records.

	The history provided should specifically address the following:  the records of hospital treatment during the Veteran's military service at Beaufort Naval Hospital from May to June 1967, the VA medical treatment records showing treatment for various related disorders beginning in 1980, the VA medical treatment record of February 1994 which provides a review of the Veteran's conditions and treatment up to that time, the March 1994 VA medical examination, the Veteran's lay history regarding her disorder, and any other relevant evidence obtained subsequent to this remand.   

	After providing a complete history and diagnosis of the relevant disorders found, the examiner should address the following questions, for each relevant disorder found:

A)	Is it at least as likely as not that any currently identified disorder is related to her military service, to include as treated at Beaufort Naval Hospital from May to June 1967?  

B)	If the answer to question (A) is no, is it at least as likely as not that any of the Veteran's currently diagnosed disorders are directly related or due to her military service from May 1967 to June 1968, to include the strenuous nature of basic training?

C)	Finally, the examiner should comment on the likelihood that any of current relevant disorders found are due to intercurrent causes, wholly unrelated to her military service.  

	The examiner should fully explain any opinion provided, whether favorable or unfavorable, by directly addressing the evidence of record.  If the examiner is unable to provide the requested opinion, please explain why this is not possible.  

	The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claims.

5.	Then, readjudicate the Veteran's claims for service connection for fibromyalgia, a chronic pain disorder, degenerative disc disease of the spine, bilateral inflammatory arthritis of the knees, and edema of the ankles and legs.  If these claims are not granted to the Veteran's satisfaction, send her and her representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


